—Judgment unanimously affirmed and counsel’s application to withdraw granted. Memorandum: Supreme Court properly determined in denying petitioner’s application for a writ of habeas corpus that the trial court did not abuse its discretion in severing the counts in the indictment and holding separate trials. Because the separate trials concerned separate offenses, the severance did not violate petitioner’s right not to be placed in double jeopardy (see, CPL 40.10, 40.20).
Contrary to the contention in petitioner’s pro se submission, there is no requirement that the indictment conform to the arrest warrant. Thus, there are no nonfrivolous issues raised on appeal and counsel’s application to withdraw is granted (see, People v Crawford, 71 AD2d 38). (Appeal from Judgment of Supreme Court, Erie County, Whelan, J.—Habeas Corpus.) Present—Pine, J. P., Lawton, Fallon, Davis and Boehm, JJ.